82 So. 3d 179 (2012)
Homer Boyd KENNEDY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-1389.
District Court of Appeal of Florida, Fourth District.
March 7, 2012.
Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney, Senior Assistant Attorney General, West Palm Beach, for appellee.
*180 PER CURIAM.
Affirmed. See Maestas v. State, 76 So. 3d 991 (Fla. 4th DCA 2011).
POLEN, GROSS and CONNER, JJ., concur.